Mr. Presiding Justice Baker delivered the opinion of the court. The writ of error in this case is prosecuted to reverse a judgment for the defendant in an action of replevin brought to recover the possession of a Conover piano. The piano was obtained from the Cable Piano Company in November, 1899, and in part payment therefor there was returned to that company a Kingsbury piano which defendant had bought from it in 1898 on the installment plan. Plaintiff is the daughter of defendant and was living with her mother when both pianos were purchased. When the Conover piano was purchased she was employed by the Cable Company as a stenographer. She testified that she told Mr. Cable of the Cable Company that she had a Kingsbury piano, and he agreed to give hei* the Con-over piano in exchange therefor on the payment to the Cable Company of the amount remaining unpaid of the purchase price of the Kingsbury piano, and that she paid the amount of such unpaid installments to the Cable Company. The defendant introduced in evidence a chattel mortgage given by her to the Cable Company on the Kingsbury piano at the time it Vas purchased to secure certain installments of the purchase price, and also a chattel mortgage on the Con-over piano given by her to the Cable Company to secure certain installments of the purchase price of that piano, and testified that she paid to the Cable Company all the money that was paid on the exchange of the Kingsbury piano for the Conover piano. We think the court did not err in admitting in evidence the two chattel mortgages above referred to. The testimony on questions material to the issue is conflicting, and we cannot say that the finding of the court, that the right of possession and property in the piano in question was in the defendant, is so manifestly against the weight of the evidence as to warrant a reversal of the judgment on that ground. Finding no error in the record, the judgment will be affirmed. 'Affirmed.